Citation Nr: 0010173	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  94-05 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation for left leg disability under the 
provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from January 1937 to September 
1944.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1993 decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim as he had failed to submit 
new and material evidence.  

In May 1996, the Board remanded the veteran's claim for a 
hearing before a Member of the Board.  In January 1997, the 
Board found that new and material evidence had been submitted 
in support of the veteran's claim and remanded the claim for 
further development to include obtaining medical treatment 
records and a VA examination.  


FINDINGS OF FACT

1. The veteran's residuals of a left leg infection are a 
result of surgery performed in a VA facility in February 
1988.  

2. The record contains no competent medical evidence that the 
left leg infection was the inevitable or necessary result 
of the February 1988 surgical procedure.  


CONCLUSION OF LAW

Compensation benefits under the provisions of 38 U.S.C.A. § 
1151, for residuals of left leg infection following removal 
of hardware, insertion of intramedullary rodding, and 
fibulectomy, performed in February 1988, are warranted.  38 
U.S.C.A. §§ 1151, 5107(b) (West 1991); 38 C.F.R. § 3.358 
(1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

In May 1987, the veteran suffered an open fracture of the 
left lower extremity in a motor vehicle accident, and was 
hospitalized at a private facility for one week for treatment 
of this (and other) injury.  The veteran underwent 
debridement and fasciotomy of the left lower extremity, 
followed by an open reduction internal fixation several days 
later.  The discharge summary noted that the neurologic and 
vascular status of the left lower extremity was intact.  The 
veteran was discharged at his request, against medical 
advice.  

The veteran reported to the VA medical center five days after 
discharge from hospitalization for follow-up care.  X-ray 
examination showed a comminuted fracture of the tibia and 
fixed fibula with a rod and screws in place.  The examiner 
noted that the fracture was not completely aligned.  On 
orthopedic consultation, the physician stated that alignment 
was satisfactory and indicated that the veteran should return 
for follow-up in three weeks.  

The veteran was hospitalized in September 1987 for treatment 
of unrelated complaints.  The examiner noted that the veteran 
had a leg brace on his left lower leg and a bone stimulator 
attached to it.  X-ray examination revealed a fracture of the 
proximal tibia and fibula with increased healing from May 
1987.  The records of hospitalization noted that the 
left lower extremity fracture was non-healed at that time.  

In February 1988, the veteran was hospitalized at a VA 
facility for treatment of nonunion of the left tibia.  The 
veteran consented to performance of removal of hardware, 
intramedullary rodding of the left tibia, and possible bone 
graft.  An open reduction internal fixation of the right 
(sic) tibia and removal of hardware was conducted.  
Approximately two centimeters of the fibula were removed.  
The veteran was readmitted to the hospital, two weeks after 
discharge with a two-day history of ever and chills.  Initial 
diagnosis was an infected surgical wound with drainage.  The 
veteran was seen in consultation by Infectious Disease and 
IV antibiotics were administered.  Irrigation and debridement 
of the wound was performed, with a diagnosis of wound 
infection, status post intramedullary rotting of the left 
tibia.  

In June 1988, the veteran filed an initial claim for VA 
benefits for compensation under 38 U.S.C. § 351 (renumbered 
§1151 effective August 6, 1991), for residuals of treatment 
for his left tibia/fibula. 

A VA outpatient treatment record in July 1988 noted that the 
veteran was being followed for chronic osteomyelitis of the 
left lower extremity.  Diagnoses of status post left tibial 
rodding for nonunion fracture and status post left tibial 
incision cellulitis were reported.  

The veteran was hospitalized from August to October 1988 for 
treatment of an infected non-union of the right (sic) tibia.  
The intramedullary rod was removed, and screw fixation, 
irrigation, and debridement of the left tibia were conducted.  

In November 1988, the RO denied entitlement to benefits under 
38 U.S.C. § 351, as the current left leg residual condition 
was considered a foreseeable result of the type of injury 
incurred by the veteran.  In a statement, received in 
February 1993, the veteran reported that his original left 
leg injury was completely healed at the time of VA 
hospitalization in 1988.  He stated that he went to the VA to 
repair the screws in the leg, but they "removed plate, 
rebroke leg in a different place, rebuilt leg and ankle with 
lazer (sic) surgery, drilled large hole in the bone in my 
leg, [and] put a steel rod in it that was too long."  

The veteran was hospitalized from May to June 1989 for 
treatment of infected nonunion of the left tibia.  A 
corticotomy and application of external fixator for leg 
lengthening of left tibia was conducted.  The report noted 
that the original fracture became secondarily infected and 
the veteran developed tibial "osteo."  A rod was placed, 
which also secondarily became infected and the veteran 
underwent removal of the hardware and debridement.  The pin 
sites became infected during hospitalization.  The veteran 
left the hospital against medical advice.  

The veteran was again admitted three days after leaving the 
hospital in June 1989.  At admission, the veteran had 
erythema and purulence from the pins of an external fixator 
on the left tibia.  The external fixator was reapplied.  

The veteran was hospitalized in August 1989 for removal of 
the external fixator.  Physical examination revealed the 
fixator to be loose, with erythema and purulence about the 
pins.  The veteran returned to the hospital from October to 
December 1989 for application of external fixator, and 
irrigation and debridement of the left tibia.  The physician 
stated that the veteran suffered a severe grade 3 open tibia-
fibula fracture in 1987 and was treated with open reduction 
internal fixation, which resulted in severe shortening of the 
left leg.  

The veteran was hospitalized from April to May 1990 for 
removal of the external fixator and for a bone biopsy.  A 
diagnosis of osteomyelitis of the left tibia was reported.  
X-ray examination in August 1991 revealed gross deformity of 
the proximal tibia and mid-fibula from prior fracture and 
fixation, with overall little significant change.  

At a hearing before an RO hearing officer in October 1993, 
the veteran testified that he was admitted to the VA 
hospital, approximately one year after fracturing his 
left leg in May 1987, for the sole purpose of removal of 
screws.  Transcript, p. 2.  He stated that the plate was 
removed from his leg and the leg was rebroken, a hole was 
drilled in his leg and a long rod placed.  He reported that, 
prior to VA hospitalization, he was having no difficulty with 
walking and his left leg was not shorter than the right.  
Transcript, p. 3.  Following surgery, his left leg 
was two inches shorter than the right.  Transcript, p. 6.  He 
stated that he had seven-to-eight follow-up operations from 
1988-1992.  Transcript, p. 4.  The veteran testified that his 
knee and ankle were rebuilt, but was unsure why this was 
done.  Transcript, pp. 4-5.  He reported that he currently 
had very little pain in his left leg, as it was numb from the 
knee down.  Transcript, p. 7.  

X-ray examination in October 1993 revealed healing of 
compound fracture of tibia, tracts from orthopedic screws, 
possible loose bodies in the knee, and no evidence of 
osteomyelitis at that time.  X-ray examination of the left 
leg in January 1994 revealed an old healed fracture of the 
proximal tibia with deformity and orthopedic surgery holes 
and sclerosis, old fracture of the upper fibula un-united 
with lateral distraction of the proximal fragment, and some 
osteoporotic change in the ankle.  X-ray examination of the 
left knee in April 1994 revealed degenerative joint disease 
and extensive remote post-traumatic deformity of the proximal 
tibia and fibula.  X-ray examination of the left ankle in 
April 1994 revealed remote post-traumatic deformity of the 
proximal tibia and middle fibula with un-united fibular 
fracture, post-surgical bony defects, and soft tissue 
swelling.  

In May 1996, the Board remanded the veteran's claim for a 
hearing before a Member of the Board.  By statement, dated in 
July 1996, the veteran stated that he did not wish to have 
another hearing and that his contentions were well supported 
by his previous hearing testimony and the evidence of record.  

As the veteran's claim for benefits under Section 1151 had 
previously been denied by RO rating decision in November 
1988, the Board, in January 1997, first addressed the issue 
of whether new and material evidence had been submitted.  
The Board found that new and material evidence, sufficient to 
reopen the claim, had been submitted.  The Board remanded the 
veteran's claim for further development, to include obtaining 
medical treatment records and a VA examination.  

A VA examination was conducted in March 1997, and the 
examiner noted review of the veteran's claims file.  The 
examiner noted the veteran's history of tibia fracture in 
1987 with subsequent VA surgical procedures, including 
application of external fixators for compression across the 
fracture site, prolonged intravenous antibiotic therapy, and 
subsequent attempts at bone lengthening.  Efforts at bone 
lengthening failed and the veteran was left with a healed 
tibia fracture, which had not drained in five-to-six years, 
but remained 21/2 inches short.  The examiner noted that the 
veteran walked with a mildly antalgic gait on the left.  
Physical examination revealed multiple surgical scars and 
evidence of prior pin placement.  No erythema, swelling or 
discharge were reported.  Leg length measurements revealed 
2.5 inch shortening on the left side.  X-ray examination 
showed evidence of prior fibulectomy and a healed tibial 
fracture, bony changes consistent with old osteomyelitis, 
mild-to-moderate degenerative changes of the left knee, and a 
normal left ankle.  The examiner provided an impression of 
status post left opened tibia fracture, nonservice-connected 
with subsequent development of osteomyelitis and multiple 
operations for nonunion and resolution of osteomyelitis.  

The examiner stated that tibia fractures are difficult to 
heal and have a high incidence of osteomyelitis.  A very 
significant incidence of below-the-knee amputation for 
infected tibia fractures was reported.  The examiner stated 
that the treatment rendered at the VA hospital was on par 
with standard medical treatment.  The physician found it 
remarkable that the veteran's osteomyelitis and nonunion 
could be healed without loss of the veteran leg and a 21/2 inch 
leg length discrepancy, may be an acceptable alternative to 
below-the-knee amputation.  The examiner remarked that the 
veteran manifested no gait abnormalities and did not require 
a cane for ambulation at that time.  


II. Analysis

A veteran, who suffers an injury or an aggravation of any 
injury, as the result of hospitalization, medical or surgical 
treatment, or during a course of vocational rehabilitation, 
and such injury or aggravation results in additional 
disability to or the death of the veteran, is entitled to 
disability or death compensation in the same manner as if 
such disability, aggravation, or death were service-
connected.  38 U.S.C.A. § 1151 (West 1991).  

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow and was not consistent with the plain language 
of the statute.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The Supreme Court 
did not intend to cast any doubt on the regulations insofar 
as they excluded coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment.  Gardner, 115 S. Ct. at 556 n.3.  In sum, the 
Supreme Court found that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  The regulations 
provided that it was necessary to show that the additional 
disability was actually the result of the disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1).  The 
mere fact that aggravation occurred is not sufficient to 
warrant compensation in the absence of proof that it was the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(2).  
Compensation is not payable for the necessary consequences of 
treatment or examination, which are those consequences which 
are certain to result from, or were intended to result from 
the treatment or examination administered.  38 C.F.R. § 
3.358(c)(3).  Compensation is also not payable for the 
continuance or natural progress of the disease or injury for 
which the treatment was authorized.  38 C.F.R. § 3.358(b)(2).  

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by VA treatment or vocational 
rehabilitation, was amended by Congress.  See Section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in Gardner, which 
held that no showing of negligence is necessary for recovery 
under § 1151.  However, that amendment to 38 U.S.C.A. § 1151 
does not apply in this case because the veteran filed his 
claim for compensation under 38 U.S.C.A. § 1151 prior to 
October 1, 1997.  See VAOPGCPREC No. 40-97 (Dec. 31, 1997).  
All 1151 claims, such as this veteran's claim, which were 
filed before October 1, 1997, must be adjudicated under the 
statutory provisions in effect when Gardner was reviewed by 
the Supreme Court, and under the regulatory provisions 
promulgated by the VA on March 16, 1995.

As a threshold matter the appellant must submit a well-
grounded claim under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  There must be more than an allegation; the 
claim must be accompanied by supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In order for a claim of compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 to be well grounded, there 
must be: competent evidence of a current disability; of 
incurrence or aggravation of a disease or injury during VA 
hospitalization; and of a nexus between the injury or disease 
sustained during VA hospitalization and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

In the instant case, the veteran has submitted evidence of a 
current disability.  The VA examiner in March 1997 noted that 
the veteran's left leg was 2.5 inches shorter than the right 
leg.  Hospital records show that the veteran was treated for 
several infections of the left leg and for osteomyelitis.  VA 
hospitalization records in February 1988 noted that two 
centimeters of the fibula were removed.  The veteran further 
underwent repeated surgical procedures on his left leg 
from February 1988 to May 1990.  A VA physician, during 
hospitalization from October to December 1989, stated that 
the veteran's open reduction internal fixation resulted in 
severe shortening of the leg.  

Based on the VA treatment and hospitalization records and the 
veteran's statements, the Board finds that the veteran's 
claim for compensation for a left lower leg disability is 
well grounded.  38 U.S.C.A. §5107(a) (West 1991).  The VA has 
a duty to assist the veteran in the development of all facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.103(a) (1999).  The claims folder contains all available 
pertinent treatment and hospitalization records and the RO 
has requested and received the available reports of VA 
medical examinations.  The veteran has not identified any 
relevant medical evidence, not previously requested or 
obtained.  The representative has requested that the Board 
proceed with a decision in this appeal.  It appears that all 
possible development has been completed, and the VA has 
satisfied its duty to assist the veteran under these 
circumstances.  38 U.S.C.A. § 5107(a).

In May 1987, the veteran suffered a serious injury to his 
left lower extremity, which was originally treated at a 
private facility.  In February 1988, the veteran underwent 
surgical procedures to correct continued disability of the 
left leg, due to the injury in May 1987.  The veteran 
consented to these procedures.  The veteran was discharged 
from hospitalization without apparent complications, but was 
readmitted two weeks later, with an infected surgical wound, 
requiring IV antibiotics and another surgical procedure.  The 
veteran continued to be hospitalized at intervals through May 
1990 for treatment of the original injury as well as 
continued infection to the surgical wound.  Although the VA 
examiner in March 1997 stated that tibial fractures have a 
high incidence of infection, there is no evidence of record 
that the infection suffered by the veteran was the inevitable 
or necessary result of the surgery performed in February 
1988.  Other disabilities resulting from the February 1988 
surgery, including the shortening of the veteran's leg, were 
the intended consequences of necessary surgical procedure.  
Under pre-October 1997 regulations, there is no requirement 
that the veteran show negligence by VA caused his recurrent 
infections, but only that the surgery resulted in the 
recurrent infections.  The Board finds that the evidence does 
not preponderate against a finding that the residuals of 
recurrent infections of the left lower leg are causally 
connected to the surgery performed in February 1988 and were 
not the inevitable result of such surgery.  


ORDER

Entitlement to compensation for residuals of left leg 
infection following removal of hardware and insertion of 
intramedullary rodding and fibulectomy is granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
- 11 -


- 10 -


